Citation Nr: 0030134	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-14 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD) for 
August 26, 1996, to August 24, 1998.

2.  Entitlement to an effective date prior to August 24, 
1998, for the assignment of the 100 percent disability rating 
for (PTSD).


REPRESENTATION

Appellant represented by:	Rashid Elmalik


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from April 1968 to April 1972.  
These matters come to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
a circumcision, a skin disorder, a lung disorder, a nervous 
system disorder, colon dysfunction, poor blood circulation, a 
disorder of the immune system, a fracture of the left fourth 
toe, and exotropia of the left eye.  The RO also granted 
service connection for the residuals of a gunshot wound to 
the left thigh, the residuals of a gunshot wound to the 
anterior neck, and a fracture of the right thumb, all rated 
as non-compensable; and granted service connection for PTSD, 
rated as 30 percent disabling effective January 7, 1997.  The 
veteran perfected an appeal of the denials of service 
connection, with the exception of service connection for a 
circumcision, and the assigned ratings.  In his September 
1998 substantive appeal he withdrew his appeal of the denial 
of service connection for the circumcision.

In a March 1999 rating decision the RO increased the 
disability rating for PTSD from 30 to 100 percent effective 
August 24, 1998.  The RO also revised the effective date for 
the grant of service connection and assignment of the 
30 percent rating to August 26, 1996, based on the date of a 
VA treatment record.  38 C.F.R. § 3.157(b) (2000).  The 
veteran then perfected an appeal of the effective date 
assigned for the 100 percent rating, claiming that the total 
rating should have been effective in August 1996.  In a 
December 1999 rating decision the RO increased the rating 
applicable from August 1996 to August 1998 to 50 percent.  

Although the RO increased the rating to the maximum available 
rating in March 1999, the effective date for the increased 
rating was after the effective date for the grant of service 
connection.  Because the veteran appealed the rating assigned 
with the grant of service connection, the Board finds that 
the issue of entitlement to a disability rating in excess of 
50 percent for the period preceding the assignment of the 
100 percent rating remains in contention.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (in adjudicating an appeal of 
the rating initially assigned with the grant of service 
connection, the Board must consider the applicability of 
staged ratings during the pendency of the claim and appeal).

In a December 1999 hearing the veteran withdrew his appeal of 
the denials of service connection for a skin disorder, a lung 
disorder, a nervous system disorder, colon dysfunction, poor 
blood circulation, a disorder of the immune system, a 
fracture of the left fourth toe, and exotropia of the left 
eye.  He also withdrew his appeal of the ratings assigned for 
the residuals of a gunshot wound to the left thigh, the 
residuals of a gunshot wound to the anterior neck, and a 
fracture of the right thumb.  The Board finds, therefore, 
that those issues are no longer within its purview.  Hamilton 
v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 
1574 (Fed. Cir. 1994) (a notice of disagreement ceases to be 
valid if withdrawn); 38 C.F.R. § 20.204 (2000).

The Board notes that in January 1999 the veteran submitted a 
claim of entitlement to service connection for a back 
disorder.  This issue has not been developed or adjudicated 
by the RO, and is referred to the RO for appropriate action.  
See Bruce v. West, 11 Vet. App. 405 (1998) (issues that have 
not been adjudicated by the RO are not within the Board's 
jurisdiction).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an informed decision on the veteran's appeal.

2.  Prior to May 12, 1998, neither the original nor the 
revised version of the rating criteria for mental disorders 
are more favorable to the veteran.  Effective May 12, 1998, 
the revised version of the rating criteria are more favorable 
to the veteran.

3.  It is factually ascertainable that the criteria for a 
100 percent disability rating for PTSD were met on July 22, 
1998.

4.  From May 12, 1998, to July 22, 1998, the PTSD was 
manifested by deficiencies in work, family relations, 
judgment, thinking, or mood, due to suicidal ideation, the 
inability to function appropriately and effectively, impaired 
impulse control with the threat of violence, and difficulty 
in adapting to stressful circumstances, productive of no more 
than severe industrial impairment.

5.  From August 26, 1996, to May 12, 1998, the PTSD was 
manifested by anger, irritability, impaired concentration, 
anxiety, depression, difficulty sleeping, and difficulty 
getting along with others, productive of no more than 
considerable industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
were met effective July 22, 1998.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400(o), 4.1, 
4.126, 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for a 70 percent disability rating for PTSD 
were met effective May 12, 1998.  38 U.S.C.A. §§ 1155, 5107, 
5110; 38 C.F.R. §§ 3.321, 3.400(o), 4.1, 4.126, 4.130, 
Diagnostic Code 9411 (2000).

3.  The criteria for a disability rating in excess of 
50 percent for PTSD were not met prior to May 12, 1998.  
38 U.S.C.A. §§ 1155, 5107, Diagnostic Code 9411 (1996), 
38 C.F.R. §§ 3.321, 4.1, 4.126, 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA treatment records show that the veteran initially 
complained of combat-related flashbacks on August 15, 1996.  
He underwent a psychiatric evaluation on August 26, 1996, at 
which time he reported having had nightmares about Vietnam 
for years that were getting worse.  He denied having any 
flashbacks.  He stated that he had difficulty holding a job 
because he became angry, and that loud noises and helicopters 
bothered him a great deal.  He also stated that he liked to 
stay at home and did not like to "party."  He denied 
demonstrating any violence or experiencing any suicidal or 
homicidal ideation.  The psychiatrist diagnosed his symptoms 
as PTSD, mild to moderate in degree.  In October 1996 he 
complained of dreams, flashbacks, and thoughts about Vietnam 
that interfered with his life.  He reported having changed 
employment multiple times due to stress and having 
flashbacks.  He denied any suicidal ideation or difficulty 
sleeping, and his symptoms were assessed as questionable 
PTSD. 

The veteran initially claimed entitlement to compensation 
benefits for PTSD in December 1996.  The RO afforded him a VA 
psychiatric examination in May 1997, at which time he 
reported having been employed full time as a janitor by the 
school district for over a year and earning approximately 
$8.50 per hour.  The examiner noted that he behaved 
responsibly towards his employment, in that he called to 
report his absence when he was paged during the examination.  
He reported having been married since 1969 and having two 
adult children living in the home.

During the examination he complained of impaired 
concentration, anxiety, depression, difficulty sleeping, and 
having recurrent flashbacks, nightmares, and thoughts about 
Vietnam that had increased over the previous two or three 
years.  He stated that loud noises, helicopters, and gunshots 
in his neighborhood caused him to have flashbacks and to feel 
very anxious.  He reported having received treatment during 
and since 1996.

He stated that he could not hold a job due to his inability 
to get along with others.  He also stated that he was 
irritable, argumentative, and had a temper, all of which had 
gotten worse over the years.  On mental status examination 
there was no impediment to his speech, he did not demonstrate 
any thought disorder, his mood was depressed, and his affect 
was appropriate.  He denied any suicidal or homicidal 
ideation, but stated that he sometimes felt hopeless.  He 
also denied having any delusions or hallucinations, although 
he sometimes dreamed that someone was after him and that he 
had to defend himself.  He was fully alert and oriented, 
although his immediate recall was poor.  The examiner 
described his insight and judgment as fair.  Based on the 
evaluation the examiner provided diagnoses of PTSD and a 
depressive disorder, and provided a Global Assessment of 
Functioning (GAF) score of 55.  The examiner stated that his 
psychiatric symptomatology interfered with his ability to 
maintain employment and, therefore, resulted in industrial 
impairment.

During a May 1997 medical examination, which was conducted 
approximately two weeks prior to the psychiatric examination, 
the veteran reported being unemployed.  Based on the evidence 
shown above, in the September 1997 rating decision the RO 
granted service connection for PTSD and rated the disorder as 
30 percent disabling effective in January 1997.

VA treatment records show that the veteran has received 
ongoing treatment for his PTSD symptoms since January 1997.  
In June 1997 he reported having intrusive thoughts about 
Vietnam, which made concentration difficult, and having sleep 
problems, nightmares, and hypervigilance.  He angered easily 
and his family complained that he yelled a lot, but he had 
not been arrested or charged with any violent acts.  He did 
not recall any suicide attempts.  He had been married for 
over 25 years and lived with his wife and two adult children, 
but he had difficulty socializing and did not like being 
around other people.  

During a family counseling session in September 1997 his 
family reported that the veteran was argumentative, angry, 
uncooperative, militaristic, and difficult to live with.  He 
had difficulty getting along with his siblings, sleeping, and 
trusting others.  The therapist found that he presented "an 
unreasonable view of his ability to work 14 hours a day."  

In May 1998 he appeared in a very agitated state, having been 
stopped by the police a few days previously for a traffic 
violation.  He demonstrated heightened arousal and irrational 
thoughts of harming himself and his family members.  He also 
complained of difficulty sleeping due to nightmares, feeling 
depressed, experiencing intrusive thoughts, and having 
difficulty expressing any emotion other than rage.  The 
therapist at that time initiated the intake process for 
inpatient PTSD treatment, with the assessment that the 
veteran was possibly suicidal.  A week later his psychiatrist 
stated that he continued to be in crisis, with thoughts of 
violence, marked irritability, and low frustration tolerance.  
He was also experiencing frequent intrusive thoughts about 
Vietnam, but was not then suicidal or homicidal.

The medical records document that he was employed as a 
janitor and part-time security guard until July 1998.  On 
July 22, 1998, he reported that he had been fired from his 
employment after having assaulting his employer.  The 
therapist stated that his agitated mood and defensive posture 
had escalated since the incident with the police in May 1998, 
that he was very depressed, and that he had little insight in 
understanding his defensive reactions.

The veteran was hospitalized for the treatment of PTSD from 
August 24, 1998, to March 16, 1999.  During that time he 
attended numerous therapy sessions, the reports of which do 
not describe his social and industrial impairment.  In August 
1998 he was described as clean in appearance, compliant, and 
friendly, and reported having a memory loss due to PTSD as 
well as having been a professional boxer.  A September 1998 
social service assessment indicates that he was last employed 
in December 1997.  When not hospitalized he resided with his 
wife and two adult children and had an extended family, all 
of whom were supportive of his efforts to receive treatment.  
He had had numerous jobs over the years, but a volatile 
temper had prevented long-term employment.  The family also 
had a history of domestic violence until three years 
previously.  His PTSD symptoms included nightmares, 
flashbacks, difficulty sleeping, intrusive thoughts, and 
isolation.

In a November 1998 medical report his treating psychologist 
stated that in recent years the veteran had demonstrated 
threatening speech and mannerisms to his family, and they 
characterized him as a Marine drill sergeant.  This behavior 
had alienated his extended family, who had avoided him in 
recent years.  His hospitalization was brought about by his 
family's insistence that he obtain professional help.  He 
reported a long history of temporary employment following 
service.  The psychologist stated that there was evidence of 
long term social and vocational impairment due to his 
psychiatric disorder.

Based on the evidence shown above, in the March 1999 rating 
decision an RO Hearings Officer increased the disability 
rating from 30 to 100 percent effective August 24, 1998, at 
which time the veteran was hospitalized, and revised the 
effective date for the grant of service connection and 
assignment of the 30 percent rating to August 26, 1996.  The 
veteran contends that the 100 percent rating should have been 
made retroactive to August 1996.  He and his spouse provided 
testimony at March and December 1999 hearings in which they 
indicated that they were fairly certain that he had last 
worked in June 1996.  He also submitted an employment record 
showing that his employment terminated in June 1996 due to 
the end of his assignment.

II.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in September 
1997.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

Subsequent to the veteran's claim for service connection for 
PTSD, the regulations pertaining to the evaluation of 
psychiatric disorders were revised effective November 7, 
1996.  Schedule for Rating Disabilities; Mental Disorders, 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  Because his claim was initiated prior to the change 
in the regulations, he is entitled to the application of the 
version more favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000 
(2000).

In the March 1998 statement of the case the RO provided the 
veteran the revised regulations pertaining to mental 
disorders and considered the revised regulations in 
evaluating the severity of his disability.  The veteran was 
provided the opportunity to present evidence and arguments in 
response.  The Board finds, therefore, that it may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  Bernard v Brown, 4 Vet. 
App. 384 (1993).  

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9411 provided a 100 percent rating if 
analysis of the veteran's symptomatology showed that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and demonstrated inability to obtain or 
retain employment.  A 70 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132.  

A 50 percent rating applied if the ability to establish and 
maintain effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was considerable 
impairment in the ability to obtain or retain employment.  A 
30 percent evaluation applied if there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) stated that the term "definite" in 38 C.F.R. 
§ 4.132 was qualitative in character, whereas the other terms 
were quantitative in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).  

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders specifies that a 100 percent disability 
rating applies if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Analysis

VA has a duty to assist the veteran in the development of the 
facts pertinent to his claim, which includes providing a VA 
examination that describes the severity of his psychiatric 
symptomatology and the effect it has on his social and 
industrial functioning.  38 U.S.C.A. § 5107(a) (West 1991) 
(See also H.R. 4864, the "Veterans Claims Assistance Act of 
2000," signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A.

The veteran was provided an examination in May 1997 that 
complied with the then existent provisions of 38 U.S.C.A. 
§ 5107, and the recently enacted provisions of 38 U.S.C.A. 
§ 5103A.  Because his appeal pertains to the severity of his 
psychiatric symptoms prior to August 1998, a more current 
examination would not be relevant in determining the merits 
of his appeal.

The Board notes that the veteran and his spouse provided 
testimony before RO Hearings Officers in March and December 
1999.  In May 2000 the veteran's representative again asked 
that he be provided a hearing at the RO for the purpose of 
submitting evidence relevant to the claimed termination of 
his employment in 1996.  The RO informed the representative 
that the veteran had been provided personal hearings before 
each of the RO's two Hearings Officers, and that no 
additional RO hearing would be provided.  The RO also 
informed him of his right to present testimony before a 
member of the Board, but he has not requested such a hearing.  
Following the notice that no additional RO hearing would be 
provided, the veteran submitted a statement and documents 
pertaining to the termination of his employment in 1996.  The 
Board concludes that he has been given sufficient opportunity 
to present evidence in support of his appeal, that all 
relevant data has been obtained for determining the merits of 
his appeal, and that VA has fulfilled its obligation to 
assist him in the development of the facts of his case.

The evidence shows that from August 26, 1996, to May 12, 
1998, the symptoms of PTSD included anger, irritability, 
impaired concentration, anxiety, depression, difficulty 
sleeping, and difficulty getting along with others.  The 
psychiatric examiner in August 1996 characterized the 
severity of his PTSD symptoms as mild to moderate, and the 
examiner in May 1997 provided a GAF score of 55, which is 
indicative of moderate social and occupational impairment.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In 
accordance with VAOPGCPREC 9-93, moderate is defined as being 
less than considerable, which is the basis for the currently 
assigned 50 percent rating.  Although the veteran claims to 
have been unemployed since 1996, the contemporaneous evidence 
shows that he was employed until July 1998.  The Board finds 
that the contemporaneous evidence is more probative than the 
recently reported history supplied by the veteran and his 
spouse in pursuance of his efforts to secure additional 
benefits.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The 
examiner in May 1997 stated that the psychiatric 
symptomatology interfered with his ability to maintain 
employment, but there is no indication that that interference 
was more than moderate from August 26, 1996, to May 12, 1998.

According to the original rating criteria, entitlement to a 
disability rating in excess of 50 percent was applicable if 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.  
Although the veteran had difficulty maintaining employment 
due to his psychiatric symptoms, and had multiple jobs, the 
evidence indicates that he was gainfully employed for a 
substantial period of time prior to the August 1996 effective 
date.  The medical evidence indicates that his psychiatric 
symptoms were no more than moderate.  The Board finds, 
therefore, that the criteria for a disability rating in 
excess of 50 percent based on the original rating criteria 
were not met prior to May 12, 1998.

In accordance with the revised rating criteria, a 70 percent 
rating is applicable if the psychiatric disorder is 
manifested by deficiencies in work, family relations, 
judgment, thinking, or mood, due to suicidal ideation; 
obsessional rituals; abnormal speech; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control, such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The medical evidence does not show that prior to May 1998 the 
veteran had demonstrated any suicidal ideation, obsessional 
rituals, abnormal speech, spacial disorientation, or neglect 
of his personal appearance.  He did suffer from depression, 
but the depression did not prevent him from functioning 
independently, appropriately, and effectively.  He also 
demonstrated outbursts of anger, but had not displayed any 
violence.  He had difficulty adapting to stressful 
circumstances, but there is no indication that this 
impairment was greater than that contemplated by the 
50 percent rating currently assigned, which includes as a 
rating criterion difficulty in establishing and maintaining 
effective work relationships.  He has been married and lived 
with the same spouse since 1969 and continues to maintain a 
relationship with his spouse and two adult children.  The 
Board finds, therefore, that the criteria for a disability 
rating in excess of 50 percent based on the revised rating 
criteria were not met prior to May 1998.

Because neither the application of the original or revised 
rating criteria results in the assignment of a higher 
disability rating prior to May 1998, the Board finds that 
neither version of the regulations is more favorable to the 
veteran.  VAOPGCPREC 3-2000.

The May 12, 1998, VA treatment record shows that at that time 
the veteran demonstrated a significant increase in his 
psychiatric symptomatology.  He appeared in a very agitated 
state, demonstrated heightened arousal, had irrational 
thoughts of harming himself and his family members, and had 
difficulty expressing any emotion other than rage.  The 
therapist found that he was possibly suicidal, and that his 
PTSD symptoms had increased to the point that he required 
inpatient PTSD treatment.  The Board finds that the symptoms 
he demonstrated beginning May 12, 1998, suggestive of an 
inability to function appropriately and effectively, impaired 
impulse control with the threat of violence, and difficulty 
in adapting to stressful circumstances beyond that 
contemplated by the 50 percent rating.  The Board finds, 
therefore, that the criteria for a 70 percent rating were met 
effective May 12, 1998.  Fenderson, 12 Vet. App. at 119.  
Because application of the revised rating criteria for mental 
disorders results in a higher rating, the Board finds that 
the revised rating criteria are more favorable to the veteran 
effective May 12, 1998.  VAOPGCPREC 3-2000.

Although he testified in 1999 that he last worked in 1996, 
and he presented an employment document showing that his 
employment terminated in June 1996, the contemporaneous 
evidence shows that he continued to maintain employment until 
July 1998.  In accordance with the original rating criteria, 
a 100 percent disability rating applied if the veteran had 
demonstrated the inability to obtain or retain employment.  
The revised rating criteria require evidence of total 
occupational and social impairment, indicating that 
employment precludes the assignment of a 100 percent 
schedular rating.  Because the veteran continued to be 
employed, the Board finds that the criteria for a total 
disability rating are not met prior to July 22, 1998, based 
on the original or the revised rating criteria.  See 
Shoemaker v. Derwinski, 3 Vet. App. 248, 253 (1992) (in 
granting an increased rating, the Board must explain why a 
higher rating is not warranted).

The medical evidence shows that the psychiatric symptoms 
initially documented in May 1998 continued until the veteran 
was hospitalized in August 1998.  In addition, the medical 
records indicate that on July 22, 1998, he reported that he 
had lost his employment after having assaulted his employer.  
The Board finds that in the context of his overall 
psychiatric symptomatology, having assaulted his employer 
constituted grossly inappropriate behavior, and that it is 
factually ascertainable that the criteria for the 100 percent 
disability rating were met as of July 22, 1998.  The Board 
has determined, therefore, that the proper effective date for 
the 100 percent disability rating currently assigned for PTSD 
is July 22, 1998.

An increased rating could apply prior to July 22, 1998, if 
the case presented an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
criteria.  38 C.F.R. § 3.321(b)(1).  The evidence does not 
show that the veteran's service connected PTSD resulted in 
any hospitalizations prior to August 1998, for which a 
100 percent rating has been assigned.  The veteran has been 
awarded a 50 percent disability rating for August 26, 1996, 
to May 12, 1998, and a 70 percent rating from May 12, 1998, 
to July 22, 1998.  Those ratings contemplate at least 
considerable interference with employment, and there is no 
indication that the interference with employment was greater 
than that contemplated by the 50 and 70 percent ratings.  
With the assignment of the 100 percent schedular rating 
effective July 22, 1998, consideration of an extra-schedular 
rating is not applicable.  38 C.F.R. § 4.16(a); VAOPGCPREC 6-
99.  The Board finds, therefore, that remand of the case to 
the RO for referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).


ORDER

An effective date of July 22, 1998, is granted for the 
assignment of the 100 percent disability rating for PTSD, 
subject to the laws and regulations pertaining to the payment 
of monetary benefits.

A 70 percent disability rating for PTSD is granted effective 
May 12, 1998, subject to the laws and regulations pertaining 
to the payment of monetary benefits.

The appeal to establish entitlement to a disability rating in 
excess of 50 percent for PTSD prior to May 12, 1998, is 
denied.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 

